DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The title page of the specification incorrectly indicates the application’s status as a “UNITED STATES NON-PROVISIONAL PATENT APPLICATION”; the instant application is not a non-provisional patent application
Appropriate correction is required.

Claim Objections
Claim 3 is  objected to because of the following informalities:
The comma in the phrase "connecting cover, is covered" is extraneous and should be removed
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is rendered indefinite as it is unclear as to what is meant by the term “laterals”. The specification does not provide an explicit definition of the “laterals”. Paragraph [018] discloses that “Each of the laterals includes a cover, overmold with a waterproof material covering each edge of the cover that is in contact with a connecting cover. The covers, when connected together, form the laterals of the polygon shaped enclosure.” However, such a definition still fails to define what a lateral actually is aside from the fact that multiple covers connected form the laterals of the enclosure. This definition is self-referential, as the specification already defines in paragraph [018] the laterals to include a cover; thus the laterals themselves are still left without a clear definition. The term “laterals” is known to possess many possible meanings in the art: a movement in a lateral (i.e., side) direction; relating to a/the side of an object; or a branching/side part of a whole. Taking the disclosure of the instant application into consideration, the closest definition of “laterals” would be a sub-part/sub-system of the LiDAR system, as the laterals of the instant application are known to collectively form an enclosure; this definition will be used for the purposes of this examination. Claim 1 is further rendered indefinite, as the term “a cover overmold” does not clearly define whether the cover overmold is intended to refer to: a cover [which is] overmold[ed]; or a particular feature known as a cover overmold. Referring to the specification, paragraph [045] appears to indicate that the cover itself is overmolded with a waterproof material. The Examiner recommends amending the claim to clarify this distinction; for example, by amending “a cover overmold” to “a cover overmolded”. Claim 1 is still further rendered indefinite, as there is a lack of antecedent basis for the term “the cover”; the claim establishes “a cover overmold” but does not actually claim “a cover” before invoking “the cover”. The Examiner notes that the above antecedent basis issue may also be resolved by amending to “a cover overmolded”, as this would distinctly claim “a cover” rather than the ambiguously-claimed “a cover overmold”.
Claims 2-8 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-8 are rejected under similar reasoning as claim 1.
Regarding claim 2, there is a lack of antecedent basis for “each of the covers”; only one cover is explicitly established in the independent claim (i.e., “a cover on a connecting lateral”). The Examiner notes that the above antecedent basis issue may also be resolved by amending to “a cover overmolded” in independent claim 1, as this would distinctly claim “a cover” rather than the ambiguously-claimed “a cover overmold”, thereby providing antecedent basis for more than one cover.
Claims 3-5 are dependent upon claim 2 and therefore inherit the above-descried deficiencies. Accordingly, claims 3-5 are rejected under similar reasoning as claim 2.
Regarding claim 4, the claim is rendered indefinite as it is unclear as to what is meant by the term “a lateral surface of a cap head of the first and second cap head screw”. Particularly, it is unclear whether this limitation refers to a cap of a screw or to the laterals which comprise the enclosure as established in independent claim 1. For the purposes of this examination, the claim will be interpreted as being directed towards the head of a screw.
Claim 5 is dependent upon claim 4 and therefore inherits the above-described deficiencies. Accordingly, claim 5 is rejected under similar reasoning as claim 4.
Regarding claim 6, there is a lack of antecedent basis for “each cover”; only one cover is explicitly established in the independent claim (i.e., “a cover on a connecting lateral”). The Examiner notes that the above antecedent basis issue may also be resolved by amending to “a cover overmolded” in independent claim 1, as this would distinctly claim “a cover” rather than the ambiguously-claimed “a cover overmold”, thereby providing antecedent basis for more than one cover.
Regarding claim 9, the claim is rendered indefinite as it is unclear as to what is meant by the term “laterals”. The specification does not provide an explicit definition of the “laterals”. Paragraph [018] discloses that “Each of the laterals includes a cover, overmold with a waterproof material covering each edge of the cover that is in contact with a connecting cover. The covers, when connected together, form the laterals of the polygon shaped enclosure.” However, such a definition still fails to define what a lateral actually is aside from the fact that multiple covers connected form the laterals of the enclosure. This definition is self-referential, as the specification already defines in paragraph [018] the laterals to include a cover; thus the laterals themselves are still left without a clear definition. The term “laterals” is known to possess many possible meanings in the art: a movement in a lateral (i.e., side) direction; relating to a/the side of something; or a branching/side part of a whole. Taking the disclosure of the instant application into consideration, the closest definition of “laterals” would be a sub-part/sub-system of the LiDAR system, as the laterals of the instant application are known to collectively form an enclosure; this definition will be used for the purposes of this examination. Claim 9 is further rendered indefinite, as the term “a plurality covers overmold” does not clearly define whether the covers overmold are intended to refer to: covers [which are] overmold[ed]; or particular features known as covers overmold. Referring to the specification, paragraph [045] appears to indicate that the cover itself is overmolded with a waterproof material. The Examiner recommends amending the claim to clarify this distinction; for example, by amending “a plurality covers overmold” to “a plurality covers overmolded”.
Claims 10-15 are dependent upon claim 9 and therefore inherit the above-described deficiencies. Accordingly, claims 10-15 are rejected under similar reasoning as claim 9.
Regarding claim 12, the claim is rendered indefinite as it is unclear as to what is meant by the term “a lateral surface of a cap head of each first and second cap head screw”. Particularly, it is unclear whether this limitation refers to a cap of a screw or to the laterals which comprise the enclosure as established in independent claim 9. For the purposes of this examination, the claim will be interpreted as being directed towards the head of a screw.
Claim 13 is dependent upon claim 12 and therefore inherits the above-described deficiencies. Accordingly, claim 13 is rejected under similar reasoning as claim 12.
Regarding claim 16, the claim is rendered indefinite as it is unclear as to what is meant by the term “laterals”. The specification does not provide an explicit definition of the “laterals”. Paragraph [018] discloses that “Each of the laterals includes a cover, overmold with a waterproof material covering each edge of the cover that is in contact with a connecting cover. The covers, when connected together, form the laterals of the polygon shaped enclosure.” However, such a definition still fails to define what a lateral actually is aside from the fact that multiple covers connected form the laterals of the enclosure. This definition is self-referential, as the specification already defines in paragraph [018] the laterals to include a cover; thus the laterals themselves are still left without a clear definition. The term “laterals” is known to possess many possible meanings in the art: a movement in a lateral (i.e., side) direction; relating to a/the side of something; or a branching/side part of a whole. Taking the disclosure of the instant application into consideration, the closest definition of “laterals” would be a sub-part/sub-system of the LiDAR system, as the laterals of the instant application are known to collectively form an enclosure; this definition will be used for the purposes of this examination. Claim 16 is further rendered indefinite, as the term “a cover overmold” does not clearly define whether the cover overmold is intended to refer to: a cover [which is] overmold[ed]; or a particular feature known as a cover overmold. Referring to the specification, paragraph [045] appears to indicate that the cover itself is overmolded with a waterproof material. The Examiner recommends amending the claim to clarify this distinction; for example, by amending “a cover overmold” to “a cover overmolded”.
Claims 17-20 are dependent upon claim 16 and therefore inherit the above-described deficiencies. Accordingly, claims 17-20 are rejected under similar reasoning as claim 16.
Regarding claim 19, the claim is rendered indefinite as it is unclear as to what is meant by the term “a lateral surface of a cap head of the first or the second waterproof screw”. Particularly, it is unclear whether this limitation refers to a cap of a screw or to the laterals which comprise the enclosure as established in independent claim 16. For the purposes of this examination, the claim will be interpreted as being directed towards the head of a screw. Further, the limitation "each of the first and the second waterproof screws comprises… a cap head of the first or the second waterproof screw.", is unclear, as the first and second waterproof screws are first referred to together, (i.e., “and”) but later limitations invoke “the first or the second waterproof screw”. Such a limitation makes it unclear whether both the first and second waterproof screws should comprise a second waterproof material.
Claim 20 is dependent upon claim 19 and therefore inherits the above-described deficiencies. Accordingly, claim 20 is rejected under similar reasoning as claim 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 9-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. (US 2019/0179028 A1), hereinafter Pacala, in view of Mori et al. (US 2019/0137259 A1), hereinafter Mori.

Regarding claim 1, Pacala teaches a Light Detection and Ranging (LiDAR) system, comprising:
a transmitter configured to emit a light beam;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
a receiver configured to receive the light beam reflected by an object;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
and an enclosure enclosing the transmitter and the receiver, the enclosure comprising a plurality of laterals,
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824." FIG. 8A, included below, demonstrates that the assembly includes a plurality of laterals which form the enclosure assembly.

    PNG
    media_image1.png
    831
    341
    media_image1.png
    Greyscale

wherein each of the laterals comprises: a cover…
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
and a first cap head screw configured to fix the cover to a cover on a connecting lateral.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824." Here, the cover is fixed to a cover on a connecting lateral (i.e., fixed to base 700).
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a cover overmold] with a first waterproof material;
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide a cover overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 2, Pacala and Mori teach the aforementioned limitations of claim 1. Pacala further teaches:
a window holder disposed on each of the covers, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly is disposed on each of the covers.
and a second cap head screw configured to fix the window holder to the cover.
FIG. 8A, included above, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700. Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal.”

Regarding claim 3, Pacala and Mori teach the aforementioned limitations of claim 2. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
an edge of the cover in contact with the connecting cover, is covered with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included below to illustrate the physical arrangement of these components.

    PNG
    media_image2.png
    800
    891
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that an edge of the cover in contact with the connecting cover is covered with the first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 4, Pacala and Mori teach the aforementioned limitations of claim 4. However, Pacala does not outright teach that each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw. Mori further teaches:
each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that each of the first and second cap head screw comprises a second waterproof material plating a lateral surface of a cap head of the first and second cap head screw. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 5, Pacala and Mori teach the aforementioned limitations of claim 4. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 6, Pacala and Mori teach the aforementioned limitations of claim 1. Pacala further teaches:
each cover is detachable from the enclosure.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."  FIG. 8A, included above, illustrates the detachable nature of the cover(s).

Regarding claim 9, Pacala teaches a Light Detection and Ranging (LiDAR) system, made by performing a LiDAR manufacturing method, the LiDAR manufacturing method comprising:
fixing a plurality of covers… to form laterals of an enclosure,
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
using a plurality of first cap head screws, wherein each cover is fixed to two connecting covers of the laterals;
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824." Here, the cover is fixed to a cover on a connecting lateral (i.e., fixed to base 700).
and disposing a transmitter configured to emit a light beam and a receiver configured to receive the light beam reflected by an object in the enclosure.
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a plurality of covers overmold] with a first waterproof material…
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide covers overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 10, Pacala and Mori teach the aforementioned limitations of claim 9. Pacala further teaches:
the LiDAR manufacturing method further comprises: disposing a window holder on each of the covers, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly is disposed on each of the covers.
and fixing the window holder to the cover using a second head screw.
FIG. 8A, included above, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700. Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal.”

Regarding claim 11, Pacala and Mori teach the aforementioned limitations of claim 10. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
the manufacturing method further comprises: covering an edge of the cover in contact with a connecting cover with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included above to illustrate the physical arrangement of these components.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide covering an edge of the cover in contact with a connecting cover with the first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 12, Pacala and Mori teach the aforementioned limitations of claim 11. However, Pacala does not outright teach plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material. Mori further teaches:
the manufacturing method further comprises: plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide plating a lateral surface of a cap head of each first and second cap head screw with a second waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 13, Pacala and Mori teach the aforementioned limitations of claim 12. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 14, Pacala and Mori teach the aforementioned limitations of claim 9. Pacala further teaches:
each cover is detachable from the enclosure.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."  FIG. 8A, included above, illustrates the detachable nature of the cover(s).

Regarding claim 16, Pacala teaches a Light Detection and Ranging (LiDAR) system, comprising:
a transmitter configured to emit a light beam;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
a receiver configured to receive the light beam reflected by an object;
Pacala teaches ([0165]): "Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824."
and a plurality of covers forming laterals of a waterproof enclosure, 
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
wherein each of the laterals comprises: a cover…
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements."
and a window holder disposed on the cover, configured to hold a window for letting out and letting in the light beam;
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly is disposed on each of the covers.
wherein connecting covers among the plurality of covers are fixed using a plurality of first waterproof screws.
Pacala teaches ([0165]): "Once all the internal components are assembled, enclosure 830 can be dropped over the entire assembly and affixed to base 700, e.g., using one or more screws as well as adhesive, if required to achieve a more robust seal. Enclosure 830 can include an optically transparent window as described above with respect to FIG. 5 that enables laser pulses from Tx module 822 to be projected from the LIDAR system into the surrounding environment and enables reflected and scattered light from the pulses to be received by the LIDAR system via Rx module 824." Here, the cover is fixed to a cover on a connecting lateral (i.e., fixed to base 700).
However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori teaches a laser sensor and manufacturing method for exterior component, comprising:
[a cover overmold] with a first waterproofed material;
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala to incorporate the teachings of Mori to provide a cover overmolded with a first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 17, Pacala and Mori teach the aforementioned limitations of claim 16. Pacala further teaches:
a plurality of second waterproof screws configured to fix the window holders to the covers.
Pacala teaches ([0115]): "In some embodiments, LIDAR system 500 can spin in a clockwise or counterclockwise direction to observe the surrounding field around a vehicle. System 500 can include a stationary base housing 502, an optically transparent window 504, and a stationary lid 506 for providing protection for the internal components of LIDAR system 500... Stationary base housing 502, window 504, and lid 506 make up a water-resistant or waterproof system housing or enclosure 508 that fully encloses the internal components of LIDAR system 500 to protect the components from the elements." Pacala further teaches ([0116]): "In some embodiments, window 504 can extend fully around a periphery of enclosure 508 and be attached to base housing 502 and lid 506 in a fixed relationship." The Examiner notes that the above assembly is fixed to base 700 (see at least [0165]); in other words, the above assembly including the window holder is disposed on each of the covers. FIG. 8A, included above, depicts two features intended to provide a screw/bolt connection between enclosure 830 and base 700.

Regarding claim 18, Pacala and Mori teach the aforementioned limitations of claim 17. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
each edge of each cover is covered with the first waterproof material.
Mori teaches ([0052]): "According to the laser sensor and the like described above, since the optical window 53 is not needed to be joined to the holder 54 in a separate step because the optical window 53 and the holder 54 of the exterior component 50 are formed as the integrally-molded product made of the resin, there is no joining layer of the like between the optical window 53 and the holder 54. Therefore, there is no influence on the surface shape of the optical window 53, the dustproof and waterproof properties are excellent, and maintenance is also easy." The Examiner notes that an integrally-molded window 53 and holder 54 of the exterior component 50 being formed of the same waterproof resin would extend to the edges of the window 53 and the holder 54. FIG. 1 is included above to illustrate the physical arrangement of these components.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that each edge of each cover is covered with the first waterproof material. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0052]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 19, Pacala and Mori teach the aforementioned limitations of claim 18. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
each of the first and the second waterproof screws comprises a second waterproof material plating a lateral surface of a cap head of the first or the second waterproof screw.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that each of the first and the second waterproof screws comprises a second waterproof material plating a lateral surface of a cap head of the first or the second waterproof screw. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Regarding claim 20, Pacala and Mori teach the aforementioned limitations of claim 19. However, while the system of Pacala is known to be waterproof (see at least [0115]), Pacala is silent regarding waterproofing materials. Mori further teaches:
at least one of the first waterproof material or the second waterproof material is rubber.
Mori teaches ([0051]): "After the light shielding treatment step, the main exterior part 51 is obtained by removing the mask MA from the optical window 53 as illustrated in FIG. 5D. After that, the edge part 51a of the main exterior part 51 and the edge part 52a of the sub-exterior part 52 are positioned in a state in which the built-in components are incorporated and fixed inside the sub-exterior part 52 manufactured in a separate step, and are fixed with fasteners such as bolts via a sealing member formed of a material such as fluororubber for dustproof and waterproof."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to further incorporate the teachings of Mori to provide that at least one of the first waterproof material or the second waterproof material is rubber. Pacala and Mori are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mori, as doing so serves to improve the dustproof and waterproof properties of the enclosure, as recognized by Mori ([0051]). This is particularly advantageous, as Pacala is already concerned with waterproofing the system (see at least [0115]) and the inclusion of the teachings of Mori would serve to augment the existing waterproofing of Pacala.

Claim(s) 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pacala and Mori in view of Hall (US 2011/0216304 A1).

Regarding claim 7, Pacala and Mori teach the aforementioned limitations of claim 1. However, neither Pacala nor Mori outright teach that the enclosure is in a polygon shape comprising 6 or 8 laterals. Hall teaches a high definition LiDAR system, comprising:
the enclosure is in a polygon shape comprising 6 or 8 laterals.
Hall teaches ([0004]): "In one version, the LiDAR system was used for terrain mapping and obstacle detection, and incorporated as a sensor for an autonomous vehicle. An exemplary LiDAR system included eight assemblies of eight lasers each as shown in FIG. 1…" FIG. 1, included below, demonstrates that the enclosure is in a polygon shape comprising 8 laterals corresponding to the 8 assemblies.

    PNG
    media_image3.png
    557
    730
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to incorporate the teachings of Hall to provide that the enclosure is in a polygon shape comprising 6 or 8 laterals. Pacala, Mori, and Hall are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so serves to augment the imaging capabilities of the LiDAR system by allowing for capturing information in a full circle around the LiDAR sensor, as recognized by Hall ([0004]).

Regarding claim 8, Pacala, Mori, and Hall teach the aforementioned limitations of claim 7. Pacala further teaches:
a motor disposed within the enclosure, configured to generate a relative rotation between the transmitter and the enclosure.
Pacala teaches ([0017]): "In some embodiments a light ranging system includes a shaft; a first circuit board assembly that includes a stator assembly comprising a plurality of stator elements arranged about the shaft on a surface of the first circuit board assembly; a second circuit board assembly rotationally coupled to the shaft, wherein the second circuit board assembly includes a rotor assembly comprising a plurality of rotor elements arranged about the shaft on a surface of the second circuit board assembly such that the plurality of rotor elements are aligned with and spaced apart from the plurality of stator elements; a light ranging device coupled to rotate with the second circuit board assembly, the light ranging device including a light source configured to transmit light pulses to objects in a surrounding environment, and detector circuitry configured to detect reflected portions of the light pulses that are reflected from the objects in the surrounding environment and to compute ranging data based on the reflected portion of the light pulses;" Pacala further teaches ([0092]): "The brushless electric motor assembly includes a stator assembly 362 integrated onto a printed circuit board of the lower circuit board assembly 360 and a rotor assembly 382 integrated onto a printed circuit board of the upper circuit board assembly 380... Furthermore, the motor driver circuit 364 can be electrically connected to a base controller 366 such that the base controller 366 can control the rotation rate of the rotor assembly and thus the rotation rate (i.e., frame rate) of the light ranging device 320."

Regarding claim 15, Pacala and Mori teach the aforementioned limitations of claim 9. However, neither Pacala nor Mori outright teach that the enclosure is in a polygon shape comprising 6 or 8 laterals. Hall teaches a high definition LiDAR system, comprising:
the enclosure is in a polygon shape comprising 6 or 8 laterals.
Hall teaches ([0004]): "In one version, the LiDAR system was used for terrain mapping and obstacle detection, and incorporated as a sensor for an autonomous vehicle. An exemplary LiDAR system included eight assemblies of eight lasers each as shown in FIG. 1…" FIG. 1, included above, demonstrates that the enclosure is in a polygon shape comprising 8 laterals corresponding to the 8 assemblies.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pacala and Mori to incorporate the teachings of Hall to provide that the enclosure is in a polygon shape comprising 6 or 8 laterals. Pacala, Mori, and Hall are each directed towards similar pursuits in the field of laser imaging systems. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Hall, as doing so serves to augment the imaging capabilities of the LiDAR system by allowing for capturing information in a full circle around the LiDAR sensor, as recognized by Hall ([0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kajiyama et al. (US 2019/0107609 A1) teaches a wind measurement apparatus and LiDAR apparatus wherein the LiDAR casing is waterproof (see at least [0052]). Eichenholz et al. (US 2018/0284280 A1) teaches non-uniform separation of detector array elements in a LiDAR system, wherein detector arrays can have a plurality of polygonal geometries (e.g., square, rectangular, hexagonal; see at least [0182]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662